Citation Nr: 1747253	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  15-01 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

A. Spector, Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to November 1962. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2013 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2017.  A transcript of the hearing is of record.  

The Board notes that the issue on appeal was characterized as entitlement to service connection for PTSD.  However, in light of the evidence of record, the Board has recharacterized the issue more broadly to ensure complete consideration of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran has claimed that his acquired psychiatric disorder is a result of in-service stressors.  Specifically, the Veteran has reported witnessing an in-service airplane crash and an accident during which his ship was hit while stationed on the USS Ticonderoga.  The Veteran has also asserted that his acquired psychiatric disorder is related to his service-connected Crohn's disease.  

The Board notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for an acquired psychiatric disorder.  His post-service treatment records document multiple diagnoses of acquired psychiatric disorders, to include PTSD, depressive disorder, and dysthymic disorder.  At the July 2017 hearing, the Veteran's wife reported that he had psychiatric symptoms right after his discharge from service, to include getting upset when he heard loud noise.  He also testified that there was a link between Crohn's disease and PTSD.  As the Board lacks sufficient medical evidence to render a decision on the issue, a VA examination is needed.  See McClendon v. Nicolson, 20 Vet. App. 79, 81-82 (2006).

Additionally, the Veteran submitted a July 2017 article noting an incident between the Ticonderoga and U.S. Destroyer Picking in which the ships collided; however, the article does not include a date of the incident.  Therefore, further steps should be taken to verify the alleged stressor.

Further, the Veteran was afforded VA examinations in January 2013 and January 2015 to evaluate his hearing loss and tinnitus.  The examiners diagnosed the Veteran with right ear sensorineural hearing loss and tinnitus and concluded that whispered-voice tests were not reliable evidence of normal hearing or hearing impairment, and without accurate audiometric data, an opinion regarding a connection between the Veteran's right ear hearing loss as a result of noise exposure during military service could not be rendered without resorting to speculation.

The Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102.

Additionally, the Veteran noted at his hearing that he believed his medication could be causing the ringing in his ears.  Based on the foregoing, some medical questions remain regarding the etiology of the Veteran's claimed right ear hearing loss and tinnitus.  Therefore, the Board finds that additional VA medical examinations are needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Lastly, at the July 2017 hearing, the Veteran reported that he received his psychiatric and audiological treatment at VA.  The latest VA records obtained in the file are dated in March 2013.  As there appear to be outstanding treatment records, efforts should be made to obtain them on remand.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for an acquired psychiatric disorder, hearing loss, and tinnitus, to include records from Metro ENT/Dr. S.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records.

2.  The AOJ should request that an appropriate agency, to include JSRRC, search for any available information that might corroborate the Veteran's alleged in-service stressors, including the witnessing an incident between the Ticonderoga and U.S. Destroyer Picking, noted in the July 2017 article submitted by the Veteran.

These agencies should be provided with copies of the Veteran's personnel records showing service dates, duties, and units of assignment, as well as copies of the PTSD stressor statements in support of the claim and any additional relevant evidence associated with the claims folder as a result of this remand.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current acquired psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, July 2017 hearing testimony, December 2010 buddy statements, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current acquired psychiatric disorder(s).  If any previously diagnosed psychiatric disorder is not found on examination, the examiner should address the prior diagnoses of record and indicate whether they may have resolved or been misdiagnosed.  

For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not that any acquired psychiatric disorder(s) manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein.  

The examiner should also state whether it is at least as likely as not that any acquired psychiatric disorder(s) is either caused by or aggravated by his service-connected Crohn's disease.

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner should be instructed that only these events may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should address whether there is any relationship between the current disorder and any verified in-service stressor.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2016), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of his right ear hearing loss and tinnitus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, the November 1965 post-service medical examination, the June 2012 buddy statement, the January 2013 and January 2015 VA examination reports, the July 2017 hearing testimony, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran's right ear hearing loss manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein.  

The examiner should also state whether it is at least as likely as not that the Veteran's tinnitus manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein.  

The examiner should further state whether it is at least as likely as not that the Veteran's tinnitus is either caused by or aggravated by medication taken for his service-connected Crohn's disease.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2016), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The AOJ should review the medical opinions to ensure that they are in compliance with this remand.  If a report is deficient in any manner, the AOJ should implement corrective procedures. 

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




